JUSTICE STOUDER, specially concurring: I concur with the result reached by my colleagues, but I do not agree completely with the reasons set forth to reach the result. People v. Lawson (1977), 67 Ill. 2d 449, 367 N.E.2d 1244, is of course the leading case in Illinois dealing with fifth amendment due process violations which may result from preaccusatory delay. That Lawson requires an initial showing by the defendant of actual and substantial prejudice is undeniable. However, I believe the actual prejudice requirement of Lawson may be proved or shown by a presumption arising from the long period of delay between the alleged criminal act of the defendant together with the State’s knowledge thereof and the bringing of the charge. I believe the effect of a long period of delay as discussed in People v. Gulley (1980), 83 Ill. App. 3d 1066, 404 N.E.2d 1077, is harmonious and consistent with the views set forth in Lawson, and accordingly I would not overrule the Gulley case as the majority purports to do. While People v. Nichols (1978), 69 Ill. App. 3d 919, 377 N.E.2d 815, does mention a sixth amendment problem, unreasonable delay adversely affecting the right to a speedy trial of an accused is still of some relevance since either in the context of a fifth or sixth amendment violation we are trying to resolve problems incident to delay. Even though I believe that a long delay might give rise to a presumption or inference of actual or substantial prejudice as suggested in People v. Gulley (1980), 83 Ill. App. 3d 1066, 404 N.E.2d 1077, I do not believe the defendant can claim such effect in the instant case. First, he undeniably fled from the county and State to Florida knowing that he was suspected of committing the robbery. Second, the plaintiff can hardly claim prejudice when he failed to even make such an assertion until after he had been found guilty of the offense. In conclusion, I do not believe the facts warrant the application of any claim of actual prejudice from the lapse of time when considered in the context of the defendant’s own conduct.